 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   HENK A. MEYERS,                          )   Case No.: 2:18-cv-00855-SS
                                              )
10                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,950.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: 1/10/19
22                             ________________/S/___________________
                               THE HONORABLE SUZANNE H. SEGAL
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF Lawrence D. Rohlfing
 3         /s/ Lawrence D. Rohlfing
     _________________________
 4   Lawrence D. Rohlfing
     Attorney for plaintiff Henk A. Meyers
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
